               Case 3:19-cv-03162-RS Document 45 Filed 08/10/20 Page 1 of 3



 1   Gregg A. Matson, Cal. Bar No. 145377                 Anthony J. Weibell, State Bar No. 238850
     McANDREWS, ALLEN & MATSON, P.C.                      Jamie Y. Otto, State Bar No. 295099
 2   1705 Walnut Avenue                                   WILSON SONSINI GOODRICH &
     Manhattan Beach, California 90266                    ROSATI
 3   Telephone: 310-866-8750                              Professional Corporation
     Facsimile: 310-451-3858                              650 Page Mill Road
 4                                                        Telephone: (650) 493-9300
     Steven H. Mustoe KS 15212 | MO 33060                 Facsimile: (650) 565-5100
 5   EVANS & DIXON, LLC                                   Email: aweibell@wsgr.com
     Corporate Woods | Building 82                        Email: jotto@wsgr.com
 6   10851 Mastin Blvd., Suite 900
     Overland Park, Kansas 66210
 7   Telephone: 913-701-6810
     Facsimile: 913-341-2293
 8   Email: copyright@evans-dixon.com
     (Admitted Pro Hac Vice)
 9   ATTORNEYS FOR PLAINTIFF
     JOSEPH R. TOMELLERI
10

11
                                 UNITED STATES DISTRICT COURT
12
                              NORTHERN DISTRICT OF CALIFORNIA
13
                                     SAN FRANCISCO DIVISION
14
     JOSEPH R. TOMELLERI,                         )       Case Number: 3:19-cv-03162-RS
15                                                )
            Plaintiff,                            )
16                                                )
     vs.                                          )       STIPULATION OF DISMISSAL
17                                                )       WITH PREJUDICE AND
     TEESPRING, INC. and                          )       ORDER
18                                                )
     DOE DEFENDANTS,                              )
19                                                )
            Defendants.                           )
20

21          COMES NOW Plaintiff Joseph R. Tomelleri, by and through his attorneys of record,
22   and Defendant Teespring, by and through its attorneys of record, and notify the Court the
23   parties have settled this matter. Consequently, pursuant to Rule 41(a)(1)(A)(ii), the parties
24   stipulate and agree that all claims asserted, or that could have been asserted, by the parties in
25   the above-entitled action may be and hereby are dismissed with prejudice, without costs or
26   disbursements to any party, and that a judgment of dismissal with prejudice may be entered in
27   the above-captioned action pursuant to this stipulation of dismissal with prejudice, with the
28
      STIPULATION OF DISMISSAL                        1                CASE NO.: 3:19-cv-03162-RS
      WITH PREJUDICE AND
      ORDER
               Case 3:19-cv-03162-RS Document 45 Filed 08/10/20 Page 2 of 3



 1   Court retaining jurisdiction over enforcement of the settlement. Each party to bear its own

 2   costs and attorney fees.

 3          WHEREFORE the parties pray for an Order from the Court dismissing this case with

 4   prejudice and retaining jurisdiction over enforcement of the settlement.

 5

 6   Dated: August 5, 2020.                      /s/ Gregg A. Matson

 7                                                Gregg A. Matson
                                                  McANDREWS, ALLEN & MATSON, P.C.
 8

 9

10   Dated: August 5, 2020.                      /s/ Jamie Y. Otto
11                                                Jamie Y. Otto
                                                  WILSON SONSINI GOODRICH & ROSATI
12                                                Professional Corporation
13

14   PURSUANT TO STIPULATION, IT IS SO ORDERED.
15

16   Dated: 8/10/2020
17                                                RICHARD SEEBORG
                                                  United States District Judge
18

19

20

21

22

23

24

25

26

27

28
      STIPULATION OF DISMISSAL                      2                  CASE NO.: 3:19-cv-03162-RS
      WITH PREJUDICE AND
      ORDER
                Case 3:19-cv-03162-RS Document 45 Filed 08/10/20 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE

 2   The undersigned counsel hereby certifies that on August 5, 2020, the foregoing stipulated
 3   motion was electronically filed with the Clerk of the United States District Court for the
 4   Northern District of California using the CM/ECF system, which shall send electronic
 5   notification to all counsel of record.
 6

 7

 8

 9   _______________________                          /s/ Gregg A. Matson
                                                    Gregg A. Matson
10                                                  McANDREWS, ALLEN & MATSON,
                                                    P.C.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      STIPULATION OF DISMISSAL                  3                 CASE NO.: 3:19-cv-03162-RS
      WITH PREJUDICE AND
      [PROPOSED] ORDER
